Name: Commission Regulation (EEC) No 184/91 of 25 January 1991 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetable between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons and strawberries
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 26. 1 . 91 Official Journal of the European Communities No L 20/ 15 COMMISSION REGULATION (EEC) No 184/91 of 25 January 1991 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetable between Spain and the Community as constituted on 31 December 1985 as regards tomatoes , lettuce, broad-leaf endives, carrots , artichokes, table grapes , melons and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, various communications from the Member States apply to guarantee the functioning of the STM ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Article 1 For tomatoes falling within CN code 0702 00 10 , cabbage lettuce falling within CN code 0705 1 1 90, lettuce other than cabbage lettuce falling within CN code 0705 1 9 00, broad-leaf endives falling within CN code ex 0705 29 00 , carrots falling within CN code ex 0706 10 00 , artichokes falling within CN code 0709 10 00 , table grapes falling within CN code 0806 10 15, melons falling within CN code 0807 10 90 and strawberries falling within CN code 0810 10 90, the periods provided for in Article 2 of Regu ­ lation (EEC) No 3210/89 shall be as set out in the Annex. Whereas Commission Regulation (EEC) No 8 1 6/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons and strawberries are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM', to fresh fruit and vegetables ; Article 2 For consignments from Spain to the rest of the Commu ­ nity market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89 shall apply. However, the notification referred to in Article 2 (2) of the said Regulation shall be made each Tuesday at the latest for the quantities consigned during the preceding week. The communications referred to in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 shall be made once a month by the fifth of each month at the latest for information referring to the previous month ; where appropriate, this communication shall bear the word 'nil '. Whereas Commission Regulation (EEC) No 3685/90 (5) lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 3 February 1991 for the above products excepting carrots and straw ­ berries ; whereas, in view of expected exports from Spain to the rest of the Community, with the exception of Portugal, and of the Community market situation, the above periods should be fixed at up to 24 March 1991 for the products in question, in accordance with the Annex ; Whereas it should be recalled that the provisions of Regu ­ lation (EEC) No 3944/89 on statistical monitoring and Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 4 February 1991 . (  ) OJ No L 312, 27 . 10 . 1989, p. 6 . 0 OJ No L 86, 31 . 3 . 1989, p. 35. (3) OJ No L 379, 28 . 12. 1989, p. 20 . (4) OJ No L 27, 31 . 1 . 1990, p. 14. (5) OJ No L 357, 20 . 12. 1990, p. 20 . No L 20/ 16 Official Journal of the European Communities 26 . 1 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 (Period from 4 February to 24 March 1991 ) Description CN code Period Tomatoes 0702 00 10 I Cabbage lettuce 0705 11 90 I Lettuce other than cabbage lettuce 0705 19 00 I Broad-leaf endives ex 0705 29 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Table grapes 0806 10 15 I Melons 0807 10 90 I Strawberries 0810 10 90 I